COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Felicia Nicole Jones v. Macy's and Eric Limbocker

Appellate case number:    01-14-00143-CV

Trial court case number: 74030

Trial court:              239th District Court of Brazoria County

      Appellant’s motion filed April 21, 2014 titled “Motion to Supplement the Appellate
Record With the Exhibit” is DENIED.
       Appellant’s motion titled “Urgent Motion” signed on April 16, 2014 is DENIED.
     Appellant’s motion filed April 21, 2014 titled “Motion for Leave to File Briefs” is
DENIED.
        Appellant has previously filed two documents purporting to be her opening brief, the first
on February 21, 2014, and the second on April 21, 2014. Neither of these documents complies
with Texas Rule of Appellate Procedure 38.1. See TEX. R. APP. P. 38.1. Furthermore, the briefs
are premature as the record was not yet complete at the time they were filed. A supplemental
record was filed on April 24, 2014 and appellant’s brief is due May 27, 2014. See TEX. R. APP.
P. 38.6(a).
       Because the initial briefs filed by Appellant are not compliant with the Texas Rules of
Appellate Procedure, Appellant is ORDERED to redraw and file a compliant brief by May 27,
2014. See TEX. R. APP. P. 38.9(a), (b).
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually     Acting for the Court


Date: May 1, 2014